DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 17 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10.768.048 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Page 11, filed 17 December 2021, with respect to claims 1-7 have been fully considered and are persuasive.  Therefore, the § 102 rejections of claims 1 and 7 have been withdrawn. 

Allowable Subject Matter
Claims 2-7 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claim 2: None of the prior art of record, alone or in combination, teaches or discloses a method of creating a model used for calibration of a spectral apparatus,
 	wherein the indicator indicating the reference spectral sensitivity of the sensor, acquired at the step b), includes a center wavelength and a full width at half maximum in the reference spectral sensitivity of the sensor, 

 	the step c), for each of the plurality of sensors, includes: creating a first expression in which a first linear function of the indicator indicating the mechanical error in the spectral apparatus expresses deviation of the center wavelength in the spectral sensitivity of the sensor from the center wavelength in the reference spectral sensitivity of the sensor; and creating a second expression in which a second linear function of the indicator indicating the mechanical error in the spectral apparatus expresses deviation of the full width at half maximum in the spectral sensitivity of the sensor from the full width at half maximum in the reference spectral sensitivity of the sensor, and
 	the model created at the step c) includes the first expression and the second expression,
in combination with the rest of the limitations of independent claim 2.
Claim 3: None of the prior art of record, alone or in combination, teaches or discloses a method of creating a model used for calibration of a spectral apparatus,
 	wherein the light-receiving sensor has a light-receiving surface, 
 	the plurality of sensors is arranged in a first direction on the light-receiving surface, 
 	the optical system has an optical axis extending in a second direction, the optical axis leading to the light-receiving surface, and
 	the indicator indicating the mechanical error in the spectral apparatus, included in the model created at the step c), includes all or part of an arrangement error of the light-receiving sensor in the first direction, an arrangement error of the light-receiving sensor in the second direction, and an arrangement
error of the light-receiving sensor in a turning direction around an axis orthogonal to the first direction and the optical axis leading to the light-receiving surface,
 	in combination with the rest of the limitations of independent claim 3.
Claim 4: None of the prior art of record, alone or in combination, teaches or discloses a method of creating a model used for calibration of a spectral apparatus,

 		a slit plate including a slit formed; and
 		a diffraction grating having a principal section and a diffraction surface, the optical system having an optical axis leading from the slit to the diffraction surface, and
 	the indicator indicating the mechanical error in the spectral apparatus, included in the model created at the step c), includes a manufacturing error in a width of the slit in a direction parallel to the principal section, the direction being perpendicular to the optical axis leading from the slit to the diffraction surface,
 	in combination with the rest of the limitations of independent claim 4.
Claim 5: None of the prior art of record, alone or in combination, teaches or discloses a method of creating a model used for calibration of a spectral apparatus,
 	wherein the optical system includes 
 		a diffraction grating having a principal section, and
	the indicator indicating the mechanical error in the spectral apparatus, included in the  model created at the step c), includes an arrangement error of the diffraction grating in a turning direction in which the principal section remains flush,
in combination with the rest of the limitations of independent claim 5.
Claim 6: None of the prior art of record, alone or in combination, teaches or discloses a method of creating a model used for calibration of a spectral apparatus,
 	wherein the step b) includes acquiring the reference spectral sensitivity of the sensor by optical simulation, and
 	the step c) includes: acquiring, by optical simulation, a deviated amount of the indicator indicating the spectral sensitivity of the sensor to deviation of the indicator indicating the mechanical error in the spectral apparatus, in a unit amount; and adding and subtracting the deviated amount per unit error amount, acquired with the indicator indicating the mechanical error in the spectral apparatus, in the 
 	in combination with the rest of the limitations of independent claim 6.
Claim 7: None of the prior art of record, alone or in combination, teaches or discloses a method of creating a model used for calibration of a spectral apparatus,
	wherein the light-receiving sensor has a light-receiving surface, 
 	the plurality of sensors is arranged in a first direction on the light-receiving surface, 
 	the optical system has an optical axis extending in a second direction, the optical axis leading to the light-receiving surface, and
 	the indicator indicating the mechanical error in the spectral apparatus, included in the model created at the step c), includes all or part of an arrangement error of the light-receiving sensor in the first direction, an arrangement error of the light-receiving sensor in the second direction, and an arrangement
error of the light-receiving sensor in a turning direction around an axis orthogonal to the first direction and the optical axis leading to the light-receiving surface,
in combination with the rest of the limitations of independent claim 7.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896